4th Grade Films, Inc. 1338 S. Foothill Drive, #163 Salt Lake City, UT 84108 January 10, 2012 U.S. Securities and Exchange Commission Washington, D.C. 20549 Re:4th Grade Films, Inc. Amended Form 10-K for the fiscal year ended June 30, 2011 Filed September 27, 2011 File No. 000-52825 Dear Ms. Cvrkel Attached is the above-referenced amended Annual Report on Form 10-K/A for the fiscal year ended June 30, 2011, which has been prepared in response to your comment letter dated January 3, 2012 The language contained in the certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 has been revised to exactly reflect Item 601(B)(31) of Regulation S-K. Furthermore, the Company acknowledges the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission of any person under the federal securities laws of the United States. Sincerely, /S/ JAMES DOOLIN James Doolin, President 4th Grade Films, Inc.
